
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10


    Unsecured line of credit agreement with Bank One, NA London Branch

Bank One, NA
1 Triton Square
London NW1 3FN

January 16, 2001

Mr. Jeffrey Gittelman
Vice president & Treasurer
Andrew Corporation
10500 W. 153rd Street
Orland Park, IL 60462

Dear Jeff,

    We are pleased to establish an unsecured line of credit in your favor in the
amount of up to $10,000,000 (Ten million US dollars) or its equivalent, which
shall continue from January 26, 2001 until January 25, 2002 unless you or we
elect to terminate it earlier by advising the other.

    The line of credit will be subject to the following terms and conditions:

 
   
Borrower:   Andrew Corporation Facility Amount:   Not to exceed in the aggregate
$10,000,000 (Ten million US dollars) or the equivalent in other available
currencies.       Currency:   You may obtain loans in U.S. dollars or any major
currency which is freely convertible into U.S. dollars and is available when
required in the London Interbank Eurocurrency Market. The U.S. dollar equivalent
of such currency shall be in the U.S. dollar amount from time to time required
to purchase the relevant amount of such currency as calculated by us at the
arithmetic mean of our buying and selling rates of exchange in London.      
Availability:   Fixed periods of up to one year in amounts, currencies and rates
of interest to be agreed when a loan is requested. A borrowing request should be
received not later than 10:00 a.m. (London time) on (i) the proposed borrowing
date for loans in U.S. dollars or sterling and (ii) the day which is at least
one London business day prior to the proposed borrowing date for loans in any
other currency.       Termination:   Unless otherwise agreed in writing by the
Bank's Lending Office, all loans must be repaid no later than the date set forth
above.       Repayment:   Each loan shall be repayable forthwith upon our demand
at any time. If no earlier demand has been made, each loan shall be repaid at
the end of the period of such loan.       Interest:   Interest will be computed
on the basis of actual days elapsed on a 360 day year basis in the case of U.S.
dollars and other currencies and a 365 day year basis in the case of sterling or
any other currency for which market practice so dictates. Any amounts which are
not paid when due (whether of principal, interest or otherwise) shall bear
interest until paid in full at a rate per annum equal to 3% in excess of the
cost of funding such amounts calculated by reference to the applicable London
Interbank Offered Rate (or any applicable successor rate) as conclusively
certified by us.

--------------------------------------------------------------------------------

      Payments:   All amounts payable shall be paid in immediately available and
freely transferable funds to us in the currency borrowed free and clear of any
present or future taxes, duties, charges or withholdings and without any setoff,
counterclaim or deduction whatsoever. If you are compelled by law to deduct any
of the foregoing you will pay us such additional amount as makes the net amount
received by us equal to the amount payable by you had there been no deduction or
withholding. You authorize us to debit any account maintained by you with us for
any payments due hereunder.      
Conditions:
 
Prior to requesting any utilisation of the facility described in this letter you
shall furnish to us the following:
(a)  appropriate resolutions, and;
(b)  financial statements, and other relevant documentation which we may
request.       Undertakings:   While any amount is outstanding hereunder neither
you nor any of your subsidiaries will (a) create or allow to subsist any
debenture security pledge or other encumbrance over any asset present or future
(other than a lien arising by operation of law or in the ordinary course of
trading as now conducted) or (b) permit any of your or its liabilities to have
the benefit of any guarantee indemnity bond or comfort letter unless the party
giving the same gives a like commitment in respect of this facility.      
Indemnity:
 
You will indemnify us against (a) any loss or expense that we incur as a result
of (i) your failure to pay any sum when due, (ii) any loan being repaid
otherwise than at the end of the period of the loan, (iii) our accepting
instructions by facsimile in relation to any matter purported to be authorized
on your behalf notwithstanding that the signature(s) of the person(s) signing
such instructions appear only as facsimile copies and notwithstanding that any
such instructions may be forged or unauthorized, or (iv) our accepting
instructions by telephone in relation to any such matter from any period
reasonably believed by us to be acting on your behalf; and (b) all legal and
other costs and expenses and registration or other fees and value added tax
thereon incurred by us in connection with the preparation of this letter and the
Guarantee or the enforcement or preservation of our rights hereunder or
thereunder on a full indemnity basis.
We shall be entitled to rely on any instructions purported to be signed by any
of your authorized representatives and you hereby waive all rights you may have
to renounce forged or unauthorized instructions and we shall have no liability
to you for acting on such instructions.       Administrative Fee:   A flat fee
of $5,000 payable on acceptance of this facility.      

--------------------------------------------------------------------------------

Law:   This letter and any credit extension that may be made by the Bank will be
governed by English law and you submit to the non-exclusive jurisdiction of the
High Court of Justice in England for purposes hereof.

--------------------------------------------------------------------------------

This line of credit shall be effective when you have signed and returned to us a
copy of this letter. THIS LINE OF CREDIT MAY BE TERMINATED BY YOU OR BY US AT
ANY TIME EFFECTIVE UPON THE GIVING OF ADVICE TO THE OTHER PARTY AND IN THE SOLE
DISCRETION OF THE PARTY ELECTING TO TERMINATE, PROVIDED, HOWEVER, THAT THE TERMS
OF THIS LETTER SHALL CONTINUE TO APPLY TO ANY AMOUNTS OUTSTANDING AT THE TIME OF
TERMINATION.

Yours faithfully,
For and on behalf of
Bank One, NA
London Branch

/s/ M.M. Stevenson

Accepted and agreed
For and on behalf of
Andrew Corporation
/s/ M.J. Gittelman
By: M. Jeffrey Gittelman
Title: Vice President and Treasurer
Date: January 19, 2001

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10

